The opinion of the court was delivered by
Scudder, J.
The only question raised on the return to this writ is, whether the evidence is sufficient to show the settlement, and sustain the order of removal of the pauper from Branchburg to Tewksbury. The facts proved show *596that Simon Van Liew, a colored man, aged sixty-seven years, was born at Hackettstown; that when he was about nine years old, Philip Huyler, now deceased, took him from John Johnson in payment of a debt; that Huyler had some papers which he brought home with Van Liew, which were put in a desk and afterwards were destroyed by accident; that at the tim’e Huyler informed Van Liew they were destroyed, he answered that he would serve him without them in the way he bought him until he was twenty-five years old, which was the legal time of service for the son of a slave; that until he was twenty-five years old he received no wages, but then Huyler gave him $100 and a freedom suit, and after-wards paid him wages. Van Liew testified that he was the son of Rachel Johnson, who lived with John Johnson, died at his house, and was a slave.
Philip Huyler lived in Branchburg township the last ten or twelve years of his life; but before that time, and while Van Liew lived with him and worked for him, he resided in Tewksbury township, on the Huyler farm, which he then owned and afterwards sold to his daughter.
It was adjudged under this evidence, that Van Liew was the son of a slave, born after the 4th day of July, 1804; that he was legally transferred by John Johnson, the owner of his mother, to Philip Huyler; that afterwards, as such servant, he served with Huyler in Tewksbury township for the space of seven years, and until he was free by law, and since that time, he has obtained no other legal settlement. Rev., p. 844, § 33.
There wás certainly some legal evidence of the transfer of Van Liew and of service under it, perhaps the best that was attainable after the lapse of so many years. The Court of Quarter Sessions adjudged it to be sufficient, and affirmed the order of removal to Tewksbury.,
In Kingwood v. Bethlehem, 1 Green 221, Justice Ford says, “ that if the Sessions had any legal evidence of the fact [in that case of the consent of the master of an apprentice to his service with another man so as to gain a settlement], we will never *597inquire into it, but take it as they did. We do not allow them to settle the law for us, but we never. dispute the facts they find, nor weigh the circumstances over again on certiorari.” This is a repetition of the ruling of the court in Independence v. Pompton, 4 Holst. 209, where it is said that it is a clear and well-settled rule that this court, in settlement •cases, has no jurisdiction or control over the Sessions in matters of fact, or of the credibility of witnesses; and this court .is not to examine and decide controverted questions of fact, but •questions of law only, upon facts found, established and certified by the Sessions. This rule of law has not been changed by subsequent legislation relating to the writ of certiorari. The recent statute of 1881, (Pamph. L., p. 84,) making it the duty of the court to determine disputed questions of fact-as well as law, in cases of writs of certiorari brought to remove .any tax or assessment, or other order or proceeding touching any local or public improvement, or to review the proceedings of any special statutory tribunal, is not applicable to the judgments of the Court of Quarter Sessions on appeal in settlement cases. The words of the statute do not comprehend proceedings in a court of record having a general jurisdiction in criminal or civil matters, and by the ordinary rules of procedure in courts ■of law, but it includes those special statutory tribunals, outside of courts, which only exist in the form and for the purpose indicated by the law which has created them.
The order of the Sessions will be affirmed, with costs.